Title: From Thomas Jefferson to Jean Jacques Bérard & Cie., 9 August 1786
From: Jefferson, Thomas
To: Jean Jacques Bérard & Cie.



Gentlemen
Paris Aug. 9. 1786.

Mr. Lewis of New-York informed me by a letter which came in the French packet which left New York the 11th. of May and [arrived] at L’orient about the 20th. of June, that he had by the same packet sent me a pipe of Madeira wine addressed to your  care. I trust it has arrived safely and must sollicit your attention to it, and to be so good as to have it brought on to Paris. I imagine it will be best to send it round by water to Havre or Rouen, to the care of Mr. Limozin at the former place or Messrs. Garvey at the latter. I shall be very thankful for your goodness on this occasion, and will pay to your order on sight whatever expences you may incur. I have the honour to be with great respect Gentlemen Your most obedient & most humble servt.,

Th: Jefferson

